Citation Nr: 1413217	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  10-33 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder with depressive symptoms.

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to February 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa that denied an increased rating for posttraumatic stress disorder (PTSD) and a total disability rating based on individual unemployability (TDIU).  In March 2013, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  Later that month and in April 2013, the Veteran submitted additional evidence with a waiver of RO review.  

The issue of entitlement to a rating in excess of 50 percent for PTSD is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran is service-connected for PTSD with depressive symptoms, rated 50 percent; gastroesophageal reflux disease with diverticulosis, rated 30 percent; esophageal stricture, rated 30 percent; Parkinson's disease with right upper extremity tremors, mild bradykinesia, mild stooped posture, and mild balance impairment, rated 20 percent; left lower extremity tremors, rated 10 percent; partial loss of sense of smell, rated 0 percent; constipation, rated 0 percent; mild loss of automatic movements, rated 0 percent; and mild speech changes, rated 0 percent; for a combined service-connected disability rating of 80 percent.  

2.  Resolving reasonable doubt in the Veteran's favor, his service-connected disabilities, especially PTSD with depressive symptoms and Parkinson's disease with its associated manifestations, preclude him from securing or following a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In his initial May 2002 claim for a TDIU, the Veteran indicated that his service-connected PTSD prevented him from securing or following any substantially gainful occupation.  He reported working for 30 years as an interviewer with a state agency, noting that he last worked full-time in January 2002 when he became too disabled to work.  He reported graduating college in 1968 and taking on-the-job interviewer training at the VA in 1972 and supervisory and management classes at a community college from 1974 to 1975, but no other education or training since becoming too disabled to work.  He asserted that his PTSD had been tremendously exacerbated in 1998 when he began interviewing Vietnam veterans and hearing their stories of combat.  In his July 2007 claim for TDIU, he added that he took early retirement because he was no longer able to cope with PTSD symptoms at the work place.

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).

In this case, the Veteran is service-connected for PTSD with depressive symptoms, rated 50 percent; gastroesophageal reflux disease (GERD) with diverticulosis, rated 30 percent; esophageal stricture, rated 30 percent; Parkinson's disease with right upper extremity tremors, mild bradykinesia, mild stooped posture, and mild balance impairment, rated 20 percent; left lower extremity tremors, rated 10 percent; partial loss of sense of smell, rated 0 percent; constipation, rated 0 percent; mild loss of automatic movements, rated 0 percent; and mild speech changes, rated 0 percent; for a combined service-connected disability rating of 80 percent.  

Thus, the Veteran meets the percentage standards of 38 C.F.R. § 4.16(a) (2013).  The remaining question is whether his service-connected disabilities, either alone or in the aggregate, prevent him from securing or following a substantially gainful occupation.

The record shows that the Veteran worked for the same employer for 30 years, taking early retirement in 2002.  He has been denied disability benefits by the Social Security Administration (SSA).

A January 2009 VA examination found that the Veteran's PTSD results in reduced reliability and productivity and a GAF (global assessment of functioning) score of 55.  A GAF score between 51 and 60 indicates moderate difficulty in occupational functioning.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  The examiner stated that the Veteran would not appear to be unemployable solely due to his PTSD symptoms.  

An April 2009 letter from the Veteran's treating social worker states that his PTSD results in occupational and social impairment with deficiencies in most areas, including work, and that he is unemployable due to his PTSD.

A June 2010 VA examination found that the Veteran's PTSD results in no more than some reduced reliability and productivity and a GAF score of 55.

A June 2010 letter from the Veteran's treating nurse practitioner states that he is unemployable due to his PTSD and depressive symptoms.

A September 2011 VA treatment note includes a GAF score of 50.

A March 2012 VA examination found that his PTSD results in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Early in the report, the examiner assigned a GAF score of 61, indicating some difficulty in occupational functioning.  Later in the report, the examiner assigned a GAF score of 60.  The examiner stated that there was no indication that the Veteran should be regarded as unemployable due to his PTSD, depression, or other mental health difficulties.  The examiner noted that the Veteran retired because he was discomforted by a change at his job that required him to interact with other Veterans and hear their war experiences, but that he is no longer discomforted by the war experiences of other veterans during his group therapy.

A February 2013 letter from the treating nurse practitioner reiterates that the Veteran continues to be unemployable due to his PTSD and depressive symptoms.  

With respect to the Veteran's other service-connected disabilities, a January 2009 VA examination found that there is no indication of unemployability due to GERD with diverticulosis and esophageal stricture.  A December 2011 VA examination found that the Veteran appears to be employable but reportedly he had difficulty with any activity that required the use of the musculoskeletal or neurological system such as lifting, carrying, bending, walking, and fine and gross manipulation.  In a March 2013 disability benefits questionnaire, a VA physician stated that the Veteran was unable to do physical labor or learn new tasks due to Parkinson's disease.

During the October 2012 Board hearing, the Veteran testified that he was unable to concentrate, learn new tasks, or handle the stress of a job and that his short-term memory was poor.  His wife confirmed that his short-term memory was poor.  

The Board notes that there is no single medical opinion on the effects of all of the Veteran's service-connected disabilities in concert on his ability to secure or follow a substantially gainful occupation.  However, the record indicates that his PTSD and Parkinson's disease together would have a significant impact on his ability to secure or follow a substantially gainful occupation.  Although he was able to work with the same employer for 30 years, his PTSD was exacerbated in the last four years when he had to interact with other veterans.  Moreover, the rating of his PTSD was increased from 10 percent to 30 percent effective September 27, 2000, and further increased to 50 percent effective February 28, 2002, around the time of his early retirement.  Then, a February 2012 rating decision granted service connection for Parkinson's disease and its associated manifestations effective December 2, 2011.  Although those grants of service connection did not raise his combined service-connected disability rating of 80 percent, the Board observes that there is significant additional occupational impairment when the effects of Parkinson's disease and its associated manifestations are considered in concert and in view of his educational and vocational history.  Although there are varying opinions on the occupational effects of his service-connected PTSD with depressive symptoms and Parkinson's disease with its associated manifestations, the Board finds that the evidence strongly suggests that they are significant enough to preclude him from securing or following a substantially gainful occupation.  The record indicates that he cannot handle stress due to PTSD, or do physical labor or learn new tasks due to Parkinson's disease, essentially eliminating sedentary and physically active jobs.

Thus, resolving reasonable doubt in the Veteran's favor, his service-connected disabilities, especially PTSD with depressive symptoms and Parkinson's disease with its associated manifestations, preclude him from securing or following a substantially gainful occupation.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the Board concludes that a TDIU is warranted.


ORDER

Entitlement to a TDIU is granted.



REMAND

Further development is needed on the claim for an increased rating for PTSD with depressive symptoms.  

The Veteran was last examined by VA for his PTSD in March 2012.  He indicated during his Board hearing that the report did not accurately reflect the severity of his PTSD.  Also, there is a discrepancy in that report with respect to the GAF score, noted as 61 early in the report but as 60 later in the report.  While the scores only differ by one, they fall in different ranges indicating different levels of occupational and social functioning.  Lastly, it has been two years since that examination, and a more current examination would be helpful.  Thus, the Veteran should be scheduled for a new examination to determine the current severity of his PTSD.  

Prior to the examination, any outstanding medical records should be obtained.  The record contains treatment notes from the Des Moines VA Medical Center (VAMC) through November 2012.  Thus, any treatment notes since that time should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any records of treatment from the Des Moines VAMC since November 2012.

2.  Then, schedule the Veteran for a VA examination to determine the current severity of PTSD with depressive symptoms.  The examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score related to the Veteran's PTSD.  The examiner should also indicate the degree of social and occupational impairment due to PTSD and describe the Veteran's symptoms.  The examiner must review the claims folder and note that review in the report.  A rationale for all opinions should be provided.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


